GRAVES, Judge.
Relator is charged by indictment with the murder of Alfred Munroe Allison on the 16th day of April, 1949. She sued out a writ of habeas corpus before district judge Henry S. Bishop. Upon a hearing thereof, she was denied bail and remanded to the custody of the sheriff, and she appealed from such order.
From the evidence presented to us, the facts seem sufficient to justify the trial court’s conclusion that she shot Mr. Allison with a pistol four times in the back from which wounds he died.
While not necessary to the decision of this matter, we entertain some doubt as to the admissibility of relator’s statement while under arrest in the office of the sheriff.
There is no testimony offering any justification or excuse for the killing; and it being evident that a capital offense has been committed, we think the trial court was correct in denying bail.
The judgment is therefore affirmed.